Citation Nr: 1607744	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-24 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease and osteoarthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1964 to January 1967.

This matter comes before the Board (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's current low back disability is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a low back disability are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107  (West 2014); 38 C.F.R. §§ 3.303, 3.102 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Because the Board is granting the claim in full, any error committed by VA with respect to the duties to notify or to assist would be harmless error and need not be considered further.


Analysis

The Veteran contends that his current back pain is related to a motor vehicle accident that occurred in 1966 during his military service.  See Veteran's claim of December 2011; informal hearing presentation of June 2015.

Generally, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  See 38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When there is an approximate balance of material evidence regarding the merits of an issue, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  A claim will be granted upon an approximate balance of positive and negative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Here Hickson element (1) is met.  The Veteran has been diagnosed with the current disability of "DDD & OA of LS Spine."  See VA examination report of May 2012.  The second element of Hickson, an injury or illness during military service, is also satisfied.  The Veteran's 1967 service treatment records document "low back pain" following an auto accident in August of the previous year.  See service treatment record if January 1967. 

There are conflicting medical opinions as to Hickson element (3), a nexus between the Veteran's current disability and his in-service injury.  In support of his claim, the Veteran has submitted a private medical opinion stating that the Veteran has had low back pain ever since the 1966 motor vehicle accident during service and that his "white collar job did not aggravate nor cause his low back pain; it was caused by his MVA in 1966."  See July 2013 letter of Dr. P. K.  The doctor also states, "I have reviewed the Claim file [, and] this does not alter my opinion."  See May 2015 letter of Dr. P. K. 

Evidence that tends to weigh against the claim is the negative nexus opinion of the examiner who conducted the VA examination of May 2012 and provided an addendum opinion in June 2014.  The examiner,who is an advanced nurse practitioner, determined that the Veteran's back disability was less likely than not incurred in, or caused by, an in-service injury.  By way of a rationale, the examiner cited a service treatment record of January 1967 which noted the Veteran's back pain, muscle spasm, pain "in tilting to the left," and full range of motion.  She also noted a lack of medical documentation of a back condition from January 1967 to January 2012, the Veteran's weight gain from 150 pounds during service to 266 pounds at present, and the Veteran's work in a "physical job" for 33 years following military service.  Citation was also made to a VA treatment record of 2001 which noted bursitis of the elbows and the Veteran's report of "some back pain."  The examiner concluded that "it is not likely that one incident of 'muscle spasm' 46 years ago would have been responsible for the DDD and OA that patient now has in his LS spine."  See report of VA examination of May 2012.

In an addendum opinion of June 2014, the VA examiner retracted the portion of the May 2012 report that implied that the Veteran's post-service work in a physical job might have caused his back injury.  The examiner called this an "error"and noted that the Veteran had submitted, following the examination, a "list of his 'white collar' occupational jobs and duties on those jobs (none involving his back)."  See VA addendum opinion of June 2014.  The examiner restated her negative nexus opinion, citing the absence of a notation of back pain on the Veteran's separation examination of December 1966, a lack of corroborating medical records of back pain from 1967 to 2012, and "normal ROM" shown by testing in January 1967 (six months following the motor vehicle accident of June 1966).  Id.

The Veteran maintains that he has had "constant pain" since the 1966 motor vehicle accident and that the pain has "intensified over the last 10 to 20 years or longer."  See Veteran's statement of October 2014.  The Veteran claims to have endured his back pain for years, deciding he would "just have to live with it."  See November 2014 statement of Veteran's representative.  He notes that he received pain medication from his private doctor for his back beginning in 2001.  See report of VA examination of May 2012.  The Veteran states, "After years of dealing with back problems I finally decided to address my back problems and I was diagnosed with DDD and OA of the lumbar spine."  See VA Form 9 of July 2014.

The Board has the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The probative value of a medical statement depends, in part, upon the extent to which it reflects clinical data or a supporting rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board may not make its own medical findings.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Obert v. Brown, 5 Vet. App. 30 (1993).

In the case at hand, the opinion of Dr. P. K. as well as the opinion of the VA examiner are based upon review of the record and examination of the Veteran.  Explanations for the opinions were also included.  It is also noted that in January 1967, contemporaneous in time to separation from service but after the separation examination was conducted, the Veteran complained of low back pain that was present intermittently since the motor vehicle accident in August.  The diagnostic impression at that time was low back pain.  Moreover, the Veteran has reported that he experienced continuing symptoms after discharge and the symptoms were eventually diagnosed as osteoarthritis and degenerative disc disease.  There is no reason to doubt the Veteran's report and the Board finds his statements competent, credible and probative.  In light of the positive and negative nexus opinions of equal probative value, the Board finds that the evidence of record is in equipoise as to whether the Veteran's current low back disability is related to the injury during his period of military service.  Accordingly, the benefit of the doubt rule is for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  The third and final Hickson element is satisfied, and entitlement to service connection for a low back disability will be granted.


ORDER

Entitlement to service connection for a low back disability, to include degenerative disc disease and osteoarthritis of the lumbar spine, is granted,



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


